DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 8/4/2020 is acknowledged on 10/22/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The expression “each 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear how and where in the device the recited axial and dielectric magnets are to be positioned and assembled. In addition the expression “dielectric” is not used in the application as originally filed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the alignment rod comprising both axial and dielectric magnet as recited in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shore (US Patent Application Publication No. 2014/0113738) in view of Tanzini et al. (US Patent Application Publication No. 2018/0274880).
Regarding claim 1, Shore discloses a golf alignment device (see Figure 1) comprising a pair of coupled alignment rods having an elongated base with first and second ends as recited (see Figure 1). Shore fail to disclose a cap and a magnet as recited. However the use of a magnet and a cap in an extendable rod element is not a new concept and Tanzini is one example of reference that discloses these missing features from the Shore device (see cap element (105) and magnet element (140) as shown in Figures 3-5). It would have been obvious to one of ordinary skill in the art before the effective filing of the Shore device so that the magnet will not allow the stick to slide out 
Regarding claim 2, the right end of the alignment stick that has a pointed end as shown in Figure 1.
Regarding claim 3, the use of a second cap is not disclosed but it would have been obvious to one of ordinary skill in the art before the effective filing to provide the Shore device a second cap so that the arrow end could be covered/protected during storage.
Regarding claim 4, as shown in Figure 1 of the Shore device, the device is 48” in length at extended position and the measurement is in the range recited. Shore discloses the claimed invention but is silent regarding the diameter range as recited. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the Shoe device , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Shore discloses the use of a metal material, fiberglass or another suitable material. Tanzini discloses a cap that could be made of plastic. In addition, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to (describe modification), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 7 and 8, Shore in view of Tanzini disclose the use of a releasably attached cap (see element 105 in Figure 3 of the Tanzini device). However Tanzini does not explicitly disclose if the cap could be permanently attached as recited. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cap element to be permanently attached to the base, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claims 9, 11-13, it is noted that the type of magnet is not the inventive concept of the instant application. Examiner is assuming that existing magnet types are to be used in the instant application. The references as disclosed above do not explicitly disclose the type of magnet that is being recited in the claims.  However, it would have been obvious to one having ordinary skill in the art before the effective filing for the magnet to be any known type of magnets as recited in the claims, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 14, as shown in Figure 5 of the Tanzini device, the base is not shown as contacting the magnet. However, since the magnet has enough attraction strength to pull the telescoping components of the device, the need for the magnet to contact the base is not regarded as critical. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide any arrangement of the magnet and the base because Applicant has not disclosed that the 
Regarding claim 15, first end of the base in the Tanzini device is positioned adjacent to the magnet as shown in Figure 5.
Regarding claim 21, as noted above, the claim is not considered since the recited features were not present in the application as originally filed.
Regarding claim 22, it would have been obvious in view of the routine optimization expected to make the device to have any shape, since such modification would have involved a mere change in the shape of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding method claims 16-20, see all the above structures. During normal use and operation of the Shore device in view of Tanzini will obviously be performed.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-9 and 11-22 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINI F LEGESSE/Primary Examiner, Art Unit 3711